NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

              DAVID ADEYEMI ADEYI,
                 Claimant-Appellant

                           v.

     ROBERT A. MCDONALD, SECRETARY OF
            VETERANS AFFAIRS,
               Respondent-Appellee
             ______________________

                      2015-7033
                ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 14-3237, Judge Margaret C.
Bartley.
               ______________________

                Decided: April 13, 2015
                ______________________

   DAVID ADEYEMI ADEYI, Washington, DC, pro se.

    COURTNEY D. ENLOW, Commercial Litigation Branch,
Civil Division, United States Department of Justice,
Washington, DC, for respondent-appellee. Also represent-
ed by JOYCE R. BRANDA, ROBERT E. KIRSCHMAN, JR.,
MARTIN F. HOCKEY, JR.; MEGHAN D. ALPHONSO, DAVID J.
BARRANS, Office of General Counsel, United States De-
partment of Veterans Affairs, Washington, DC.
2                                        ADEYI   v. MCDONALD



                 ______________________

    Before DYK, O’MALLEY, and TARANTO, Circuit Judges.
PER CURIAM.
    The Court of Appeals for Veterans Claims denied Da-
vid Adeyi’s petition for extraordinary relief in the form of
a writ of mandamus. Mr. Adeyi appeals. We affirm.
                       BACKGROUND
    Mr. Adeyi is an Army veteran of the Gulf War Era.
On September 25, 2014, he filed a “petition for extraordi-
nary relief in the nature of a writ of mandamus” with the
Veterans Court. R.A. 2. He alleged that the Houston
regional office (RO) of the Department of Veterans Affairs
(VA) was “violating various federal laws and the constitu-
tional rights of veterans . . . by working with a nonprofit
organization named The Mission Continues” in a research
program involving Post-Traumatic Stress Disorder
(PTSD). Id. As he characterizes his allegations now, Mr.
Adeyi asserted that, through the program, veterans had
been subjected to surveillance, harassment, planned
vehicle accidents, and hypnosis and their medical records
had been destroyed or stolen. R.A. 3; Pet’r’s Br., Continu-
ation p. 4. He sought relief on behalf of himself and all
Houston veterans who have been “victimized under [the]
PTSD research program conducted with [the] organiza-
tion.” R.A. 3 (quoting Petition for Extraordinary Relief at
1, Adeyi v. McDonald, No. 14-3237 (Vet. App. Nov. 24,
2014)). He also claimed that the program was causing
delay in the adjudication of his particular claims for
disability compensation. R.A. 2.
    The Veterans Court denied Mr. Adeyi’s petition.
First, the court determined that it lacked “jurisdiction to
hear claims brought by a single petitioner on behalf of a
group of veterans or . . . claimants.” R.A. 3. To the extent
that Mr. Adeyi alleged violations of his own constitutional
ADEYI   v. MCDONALD                                        3



rights in the Houston RO’s consideration of his personal
claims for disability benefits, the court determined that
mandamus was inappropriate because he could pursue
those challenges through the normal appellate process.
Id. The court also denied mandamus with respect to Mr.
Adeyi’s allegations of delay in the consideration of his
disability claims, noting that the Secretary provided
evidence that the VA was processing Mr. Adeyi’s claims
and Mr. Adeyi had not shown delay “equivalent to an
arbitrary refusal by the Secretary to act.” Id. Finally, the
court rejected Mr. Adeyi’s general allegations of “impro-
priety by the Houston RO” as “unsupported” and “vague.”
Id.
    Mr. Adeyi now appeals, arguing that “use of [the] Writ
of Mandamus is warranted,” that he had sufficiently
developed his claims of impropriety by the Houston RO,
Pet’r’s Br., Continuation p. 2, and that a “collective reme-
dy” is appropriate, id. at 3. He asks this court to “review
the constitutionality of [the] . . . pretextual PTSD re-
search program that ha[s] caused medical/physical inju-
ries, homelessness, and joblessness among veterans in
Houston.” Id. at 5.
                        DISCUSSION
    This court’s jurisdiction to review decisions of the
Veterans Court is limited. See 38 U.S.C. § 7292. We have
jurisdiction to decide an appeal insofar as it presents a
challenge to a Veterans Court decision regarding a rule of
law, including the interpretation or validity of any statute
or regulation. Id. § 7292(a), (d)(1). We do not have juris-
diction to review a challenge to a factual determination or
a challenge to a law or regulation as applied to the facts of
a particular case, except to the extent that an appeal
presents a constitutional issue. Id. § 7292(d)(2).
    Under this authority, we may “review the [Veterans
Court’s] decision whether to grant a mandamus petition
that raises a non-frivolous legal question . . . . We may
4                                       ADEYI   v. MCDONALD



not review the factual merits of the veteran’s claim, but
we may determine whether the petitioner has satisfied
the legal standard for issuing the writ.” Beasley v.
Shinseki, 709 F.3d 1154, 1158 (Fed. Cir. 2013). The legal
standard for mandamus is demanding. A person seeking
mandamus must “show (1) that he has a clear legal right
to relief; (2) that there are no adequate alternative legal
channels through which [he] may obtain that relief, and
(3) that the grant of mandamus relief is appropriate
under the circumstances.” Id. at 1157 (citing Cheney v.
U.S. Dist. Court for D.C., 542 U.S. 367, 380–81 (2004)).
    Having reviewed Mr. Adeyi’s submissions, including
his submission dated April 2, 2015, we conclude that Mr.
Adeyi has not shown a legal entitlement to relief under
these standards. First, he has not shown a clear legal
right to proceed with a claim for class relief. The Veter-
ans Court determined that it lacked jurisdiction over
claims “brought by a single petitioner on behalf of a group
of veterans.”     R.A. 3.    That determination reflects
longstanding Veterans Court precedent. E.g., Am. Legion
v. Nicholson, 21 Vet. App. 1, 8 (2007) (“Congress has
expressly limited our jurisdiction to addressing only
appeals and petitions brought by individual claimants.”).
The Veterans Court’s position is, at a minimum, not
clearly incorrect. Cf. Spain v. Principi, 18 F. App’x 784,
785–86 (Fed. Cir. 2001) (“We agree that the Veterans
Court did not have the authority to . . . establish class
action procedures . . . .”).
    As to the alleged violation of Mr. Adeyi’s rights with
respect to the processing or adjudication of his claims for
his own disability benefits, the Veterans Court deter-
mined that Mr. Adeyi can seek relief through the normal
appellate process. We see no legal error in that conclu-
sion. Mandamus is therefore unavailable for this claim.
   We also see no basis for reversing the Veterans
Court’s denial of mandamus relief based on Mr. Adeyi’s
ADEYI   v. MCDONALD                                       5



allegation that the PTSD research program was causing
delay in the adjudication of his claims for disability-based
compensation. R.A. 3. The Veterans Court determined
that the Secretary “provided evidence that VA is taking
action on each of [Mr. Adeyi’s] claims” and that Mr. Adeyi
had not shown delay egregious enough to merit extraordi-
nary relief. R.A. 3 (relying on Costanza v. West, 12 Vet.
App. 133, 134 (1999) (per curiam) (mandamus for delay is
unavailable unless the delay “is so extraordinary, given
the demands and resources of the Secretary, that the
delay amounts to an arbitrary refusal to act”)); see also
Ribaudo v. Nicholson, 20 Vet. App. 552, 555 (2007) (en
banc). Mr. Adeyi has not identified any basis on which we
could conclude that the Veterans Court committed a legal
error in finding insufficient delay in his case to warrant
extraordinary relief.
     Finally, we see no basis for overturning the Veterans
Court’s rejection of mandamus relief based on Mr. Adeyi’s
claims that the Houston RO’s work with Mission Contin-
ues is violating the constitutional rights of veterans in a
manner untethered to any claim of entitlement to bene-
fits. The Veterans Court concluded that Mr. Adeyi’s
allegations in this regard were “vague” and “unsupport-
ed.” R.A. 3. We find no error in that characterization, let
alone an error sufficient to disturb the denial of relief
under a legal standard that requires a showing of a “clear
and indisputable” right to relief. Cheney, 542 U.S. at 381
(internal quotation marks omitted).
                       CONCLUSION
   For the foregoing reasons, the decision of the Veterans
Court is affirmed.
                       AFFIRMED